*441In this proceeding, petitioner sought a license directing that respondent remove a five-foot section of a sidewalk construction bridge, properly placed in front of petitioner’s property, to allow petitioner to erect a crane for its construction project. The court erred in granting the petition. RPAPL 881, the means by which a landowner seeking to make improvements or repairs to its property may seek a license to enter an adjoining landowner’s premises when those improvements or repairs cannot be made without such entry, has no application here. Petitioner did not seek a license for “entry” onto respondent PMGP’s “premises” (id.). In any event, petitioner failed to explain why “the work could not otherwise be performed” (Matter of Lincoln Spencer Apts., Inc. v Zeckendorf-68th St. Assoc., 88 AD3d 606, 606 [1st Dept 2011]), since the crane could have been relocated. Concur — Gonzalez, P.J., Sweeny, Richter, Román and Clark, JJ.